Citation Nr: 1453375	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence was received with respect to the claim of service connection for low back disability, and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  Service connection for low back disability was denied in an August 2003 rating decision; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that decision. 

2.  New and material evidence has been received since the August 2003 rating decision.

3.  Low back disability did not originate in service or until years thereafter, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the previously denied claim of service connection for low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2008, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  The Board notes in passing that although the U.S. Court of Appeals for Veterans Claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), interpreted the VCAA as requiring VA to provide certain specific notices to a Veteran concerning the bases for the previous denial of his claims, VA's Office of General Counsel, in VAOPGCPREC6-2014, effectively determined that Kent no longer controls for that proposition.  In any event, the RO and the Board has reopened the case.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA obtained private records identified by the Veteran.  VA provided examinations on the Veteran's back in April 2003, June 2008, and March 2010.  There is no assertion or indication that the examinations and opinions were inadequate.  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.




I. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in August 2003 denying the Veteran's claim of service connection for low back disability.  The RO found no evidence of a permanent residual or chronic disability in service that could be connected to current disability.  The Veteran was notified of his appellate rights but did not appeal, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the August 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In December 2007, the Veteran submitted a letter from his chiropractor providing a positive medical opinion on connection of the current back disability to service.  The Veteran submitted two other positive opinion letters.  The VA provided two medical examinations and opinions on possible causal connection to service.  All of these medical opinions address whether the current low back disability is related to service, a fact necessary to substantiate his claim.  Thus, new and material evidence has been received with respect to the claim for service connection for low back disability, and the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 



II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the in-service incurrence or aggravation - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Veteran, his sister, and friend are competent to report symptoms and experiences observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

For the reasons explained below, the criteria for service connection for low back disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran has current low back disability.  The VA examiner in March 2010 noted residuals of a previous discectomy on MRI.  In a December 2009 letter, a private provider noted treatment for degenerative disc disease.  A November 2007 MRI report also recorded degenerative disc disease in the Veteran's low back. 

The evidence shows in-service complaints of low back pain but not an injury or disease.  The Veteran complained of low back pain in January, February, April, June, July, August and September 1967.  In February and March 1967, providers could not find a physical cause for the back pain and referred the Veteran for a psychiatric evaluation.  The March 1967 record notes no physical sign to account for the pain reports and lab results had been uniformly negative.  In April 1967, the Veteran was hospitalized for his back complaints.  X-rays taken at that time and reviewed from October 1966 were negative for any problems, or in other words, were normal.  The diagnosis was back pain, and the Veteran was released as fit for duty.  Generally speaking, pain is a symptom not a disability or disease in and of itself.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Service treatment records from February and March 1967 state that the Veteran was a "very poor historian" and could not describe the details of the pain or injury.  September 1967 treatment notes that the Veteran was seen no less than 35 times for complaints of pain in his legs and low back.  It appears from the evidence that in-service medical providers did a complete and thorough investigation into the Veteran's complaints of low back pain but found no diagnosis of an injury or disease.  The Veteran is not competent to diagnose a low back disability in service as this requires diagnostic testing and understanding of the musculoskeletal system.  See Jandreau, 492 F.3d at 1377.  Therefore, an injury or disease, which could result in a disability, did not incur during the Veteran's service.

Moreover, the VA examiner from March 2010 and June 2008 found that the Veteran's current degenerative disc disease in his low back was due to a work-related injury in 1994.  Private treatment records from December 1994 through June 2000 record a work injury to the low back in November 1994 and subsequent surgeries.  In a November 2007 letter, the Veteran's chiropractor also noted a motor vehicle accident in 1999.  Private providers' opinions in December 2009, August 2009, and November 2007 conclude that the current low back disability is related to service.  However, none of these opinions discussed the 1994 work injury.  As such, the private opinions are deemed insufficient because they did not consider all relevant evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran and his sister reported back pain in service and continuing after.  The Veteran's friend, HB, reported that the Veteran turned down a job in 1979 because he said he hurt his back in service.  However, treatment records from November 1994 to June 2000 note no reports of injury in service or symptoms prior to 1994.  The lay reports of continuous symptoms are less probative of a serious, or on-going, disability in light of the fact that in six years of back treatment no provider recorded a report from the Veteran of an injury or symptoms prior to 1994.  The Board accordingly finds that the treatment records are of greater probative value than the lay statements, with respect to the determination of when the current back disorders originated.

The negative tests and diagnoses in service and the VA opinion and evidence of causation from an intervening work injury support a finding of no in-service disease or injury, which could cause a current disability.  The Veteran has been afforded the benefit of the doubt, but the preponderance of the evidence is against service connection for a low back disability.  See 38 C.F.R. §§ 3.102, 3.303. 

The Board notes that the RO in this case also reopened the claim prior to denying it on the merits.  Accordingly, the Board's action is adjudicating the matter on the merits does not prejudice the Veteran.


ORDER


New and material evidence having been received, reopening of the claim seeking service connection for low back disability is granted.

Service connection for low back disability is denied.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


